State of New York                                               MEMORANDUM
Court of Appeals                                           This memorandum is uncorrected and subject to
                                                         revision before publication in the New York Reports.




 No. 58 SSM 3
 The People &c.,
         Respondent,
      v.
 Peter Carman,
         Appellant.




 Submitted by Richard L. Herzfeld, for appellant.
 Submitted by Edward A. Bannan, for respondent.




 MEMORANDUM:

        The order of the Appellate Division should be affirmed, without costs, and the

 certified question not answered as unnecessary.

        Assuming, without deciding, that defendant was entitled to the effective assistance

 of counsel in this proceeding pursuant to article 6-C of the Correction Law, defendant failed

 to demonstrate that he was deprived of meaningful representation (see People v Benevento,




                                             -1-
                                          -2-                                SSM No. 3

91 NY2d 708, 712 [1998]). Defendant’s remaining contentions have been considered and

are without merit.


On review of submissions pursuant to section 500.11 of the Rules, order affirmed,
without costs, and certified question not answered as unnecessary. Chief Judge DiFiore
and Judges Garcia, Singas, Cannataro and Troutman concur. Judges Rivera and Wilson
dissent for reasons stated in the dissenting opinion by Justice Betsy Barros at the
Appellate Division (People v Carman, 194 AD3d 760, 763-767 [2021, Barros, J.,
dissenting]).

Decided April 21, 2022




                                          -2-